DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
7 - e.g. page 5, line 15
1 - e.g. page 6, line 21
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The abstract of the disclosure is objected to for the following reasons:
The abstract exceeds 150 words.
In line 5, “machineis” should be amended to recite --machine is--.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 5-7, 11, and 22 are objected to because of the following informalities:
Claim 5, line 3 recites “obtained”. It appears that --provided-- would be more appropriate word choice.
Claim 6 recites “on of the” in line 4. It appears this should be amended to recite --on a--.
Claim 7 recites “from which are transferred” in lines 6-7. It appears this should be amended to recite --from which the signal electrodes are transferred--.
Claim 11, line 7 recites “obtained”. It appears that --provided-- would be more appropriate word choice.
Claim 22, line 6 recites “obtained”. It appears that --provided-- would be more appropriate word choice.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:

Claim 1 recites the limitation "the semi-finished disposable cartridges" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the supplying" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the components" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2:
Claim 2 recites the limitation "the movement" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the other" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5:
Claim 5 recites the limitation "the insertion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the bases" in line 2.  There is insufficient antecedent basis for this limitation in the claim (only one base had been previously established).
Claim 5 recites the limitation "the respective slide" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites “the base” in line 4. It is unclear to which base this refers since plural bases had been previously established. The claims generally lack number agreement in this regard.
Claim 5 recites the limitation "the support bodies" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the respective support bodies" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6:
6 recites the limitation "the desired orientation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7:
Claim 7 recites “the disposable cartridge” in line 2. It is unclear to which cartridge this refers since plural had been previously established. The claims generally lack number agreement in this regard.
Claim 8:
Claim 8 recites the limitation "the casually oriented electrodes" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
The terms “casually oriented electrodes” is unclear as it is not clear what is meant by “casually” oriented. The examiner will interpret this as meaning randomly or arbitrarily oriented, or not in any particular or regular orientation.
Claim 8 recites the limitation "the correct orientation" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9:
Claim 9 recites the limitation "the electronic circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10:
Claim 10 recites “the disposable cartridge” in line 2. It is unclear to which cartridge this refers since plural had been previously established. The claims generally lack number agreement in this regard.
Claim 10 recites the limitation "the electronic circuits" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11:
Claim 11 recites the limitation "the area" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14:
Claim 14 recites the limitation “a first winding conveyor” in line 4. It is unclear if this is the same “first winding conveyor” as established in claim 11, or a different one. For examination purposes, it will be understood that claim 11 establishes at least one drum-style “winding conveyor” 18 (e.g. 18A-18C shown 
Claim 14 recites the limitation "the heating members" in line 5.  There is insufficient antecedent basis for this limitation in the claim as only one was previously established.
Claim 14 recites the limitation "the area" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the upper periphery" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16:
Claim 16 recites the limitation "the welding" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18:
Claim 16 recites the limitation "the substrates" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “the station for coupling the heating member to the semi-finished disposable cartridge" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 18 should instead depend from claim 13 where this limitation is established.
Claim 18 recites the limitation "the insertion" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19:
Claim 19 recites the limitation “the station for supplying and applying the substrates” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 19 should instead depend from claim 18 where this limitation is established.
Claim 20:
Claim 20 recites the limitation “the forming unit” in line 5.  There is insufficient antecedent basis for this limitation in the claim. It appears that claim 20 should instead depend from claim 11 where this limitation is established.
The remaining claims are rejected by virtue of their dependency on a rejected claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claims limitations that include “means” are:
“means for holding” (claim 15)
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“devices to weld” (claim 5)
“member…to rotate the bases” (claim 6)
“bending device” (claim 17)
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini et al. (WO2015/123558, cited in IDS) in view of Regner et al. (DE102015103833, cited in IDS, with reference to translation).
Claim 1: Ampolini et al. discloses a manufacturing machine (400, 402) for the production of disposable cartridges (200 - page 23, lines 22-23) for electronic cigarettes provided with a base (204); a support body (210), which is coupled to the base and is provided with a number of electrodes (234a/b) suited to be electrically connected to the base (e.g. page 28, lines 1-6); a heating member (240), which is electrically connected to the electrodes (page 28, lines 21-23) and a substrate (214) impregnated with a liquid substance (page 26, lines 8-27), which surrounds the heating member (e.g. page 49, lines 17-18) so that, when in use, the heat generated by the heating member warms the substrate causing a slow volatilization of the liquid substance (page 28, lines 20-25); the manufacturing machine comprises: a first feeding conveyor (comprising rail 616 and carriages 600), which feeds the semi-finished disposable cartridges along a first forming path (defined by rail 616); a number of operating stations (e.g. 502, 504, 508, 510, 512, 514, 516, 518), which are arranged along the first forming path (e.g. page 33, lines 21-22); wherein the operating stations are designed to alternatively carry out the supplying of a corresponding  the manufacturing machine is characterized in that the first feeding conveyor comprises a first guide (rail 616), which is arranged in a fixed position along the first forming path; a number of slides (generally the body of 600), each of which is coupled to a respective carriage (600) designed to house the semi-finished disposable cartridges (e.g. as shown in Fig. 6) and is coupled to the first guide so as to freely slide along the first guide independently of the other slides (implied at page 32, lines 30 - page 35, line 7); and a linear electric motor (magnetic propulsion), which comprises a stator (magnetic track 620), which is arranged in a fixed position along the first guide, and a number of movable sliders (magnets 622 on carriages 600), wherein each movable slider is electro-magnetically coupled to the stator so as to receive a driving force from the stator and is rigidly connected to a respective slide (page 33, lines 21-32).
Ampolini does not necessarily disclose that the guide is “annular” (i.e. closed in a loop on itself - see original specification, page 6, lines 28-29). However, Regner et al. teaches an automated manufacturing line using a linear electric motor (e.g. paragraph 13) wherein the guide is annular, i.e. closed in a loop on itself, specifically in an oval shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the guide of Ampolini in this manner in order to have allowed endless circulation and reuse of the slides (Regner - paragraph 37).
Claim 3: Referring to Ampolini, said number of operating stations are arranged beside one another and in sequence (generally implied by the disclosure of the order of operations and as shown schematically in Fig. 4). Regner further teaches placing a number of stations (e.g. 18, 23, 20) along a first straight portion of the first annular guide. It would have been obvious to one of ordinary skill to have placed the stations along the straight sections, for example since these represent the longest runs with ample space for stations and allow for a simple straight path for the slides.
Claim 4: Referring to Regner, the first forming path has an oval shape having two straight portions, which are opposite and parallel to one another (Figs. and paragraph 7). Ampolini further at least schematically shows the numerous stations being arranged in a circuit along two parallel paths (Fig. 4). The examiner submits that it would have been obvious to one of ordinary skill to have simply arranged additional stations as desired or required along the second opposite straight section given that it would .
Claims 2, 11-13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini et al. and Regner et al. as applied to claim 1 above, and further in view of Boldrini et al. (U.S. PGPub 2016/0144458, equivalent to EP3025600 cited in IDS).
Claim 2: Ampolini further discloses that each carriage is provided with members (clamp 602), which define a seat (608) to house the components of the semi-finished disposable cartridge (e.g. Fig. 6) and are designed to hold the respective semi-finished disposable cartridge in the movement between an operating station and the other (page 33, lines 3-20). The members are controlled by means of a piston, not a cam actuation system. However, Boldrini teaches that component clamp may be actuated by a cam actuation system (paragraph 69). Because both Ampolini and Boldrini teach means for actuating a component gripper in a machine for producing electronic cigarettes, it would have been obvious to one of ordinary skill in the art to have substituted one for the other to have achieved the predictable result of actuating the gripper (MPEP 2143 I. B.).
Claim 11: Ampolini and Regner et al. teach a machine substantially as claimed except for the forming unit as claimed. However, Boldrini et al. teaches a machine for producing cartridges for electronic cigarettes comprising a forming unit (Figs. 22-28, comprising stations S7-S9), which is arranged downstream of a first feeding conveyor (see Fig. 9) and comprises a first winding conveyor (e.g. 67 or 70), which is formed as a drum (paragraph 79) rotating around a rotation axis (68) and supports a plurality of seats (69), which are designed to receive the semi-finished disposable cartridges from the first feeding conveyor (Id.); wherein, in the area of the first winding conveyor, a number of second operating stations  are obtained, which are designed to alternatively carry out the supplying of a corresponding component of the semi-finished disposable cartridges or to carry out a processing of the components of the same semi-finished disposable cartridges (numerous other stations, e.g. S8, S9, are positioned generally nearby). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided such a forming unit since it may allow for a high hourly productivity (e.g. paragraph 91).
Claim 12: Referring to Boldrini et al., the forming unit comprises a plurality of winding conveyors (e.g. 67, 70) which are formed as drums (paragraphs 79, 80) rotating around respective rotation axes (68, 71) that are parallel to one another; wherein the second operating stations (e.g. s7-s9) are arranged in the area of said plurality of winding conveyors (18). As noted above, it would have been obvious to have provided the drum-type conveyors since they may allow for a high hourly productivity.
Claim 13: Referring to Ampolini et al., the heating member (240) comprises a wick (238) of electrically insulating material bent in a "U" shape (Fig. 1) and a thermistor (240) consisting of a wire spirally wound around the U-shaped wick and electrically connected to the electrodes (page 28, lines 1-3; page 28, lines 21-23); a station (512) for coupling the heating member to the semi-finished disposable cartridge (page 32, lines 25-27, and a station (514) for bending the heating member in a "U" shape (page 32, lines 27-29), which is arranged downstream of the station (512) for coupling the heating member to the semi-finished disposable cartridge (Fig. 4). The forming station of Boldrini similarly bends and applies the heating members, and so it would have been obvious to one of ordinary skill to have modified the stations of Ampolini as the forming station for the purpose of high hourly productivity as noted above.
Claim 18: Ampolini further discloses a station (516) for supplying and applying the substrates (page 32, lines 29-30; Fig. 26), which receives the semi-finished disposable cartridges from the station for coupling the heating member to the semi-finished disposable cartridge (512); and a device (1002) for supplying the substrates, which is designed to supply a rectangular and initially flat substrate (1004) so that the insertion of the semi-finished disposable cartridge into the holding head (1022) allows the substrate to be intercepted and bent, thus assuming a tubular shape around the semi-finished disposable cartridge (Figs. 29-33). Further referring to Boldrini with regard to the forming unit drum configuration in particular, the station for supplying and applying the substrates (Figs. 22-28) comprises a second feeding conveyor (67), which is provided with a plurality of holding heads (69), which are designed to contain a respective semi-finished disposable cartridge; and a device (74) for supplying the substrates, which is designed to place a rectangular and initially flat substrate (14) in front of each holding head (paragraphs 82-83). It would have been obvious to one of ordinary skill to have configured the station for supplying and applying the substrates as the drum-style forming unit of Boldrini since it allows for high hourly productivity as noted above.
Claim 19: Ampolini further discloses that each disposable cartridge comprises a cylindrical case (216), which is internally hollow (Fig. 1) and has a lower end that is coupled to the base (page 25, lines 27-28); wherein the machine comprises a station (518) for supplying (1104) and applying the cases (page 49, lines 17-21), which receives the semi-finished disposable cartridges from the station for supplying and applying the substrates (516).  Further referring to Boldrini with regard to the forming unit drum configuration in particular, the forming unit comprises a third feeding conveyor (70), which is provided with a plurality of seats (72) designed to hold the case (5), into which the respective semi-finished disposable cartridge is fed in an axial manner (paragraphs 80, 87; Figs. 22-25). It would have been obvious to one of ordinary skill to have configured the station for supplying and applying the cases as the drum-style forming unit of Boldrini since it allows for high hourly productivity as noted above.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ampolini et al. and Regner et al. as applied to claim 1 above, and further in view of DePiano et al. (U.S. PGPub 2014/0261408, equivalent to EP3025600 cited in IDS).
Claim 20: Ampolini discloses additional stations following those discussed above, but not a second feeding conveyor as claimed. However, DePiano teaches that following, for example, stations for assembling a case to a cartridge for an electronic cigarette, the assembly may be transferred to a second assembly line (implying second conveyor and corresponding forming path) for further processing, the assembly line having several additional stations (paragraph 129). It thus would have been obvious to have transferred the disposable cartridges from a forming unit (e.g. a unit for performing some of the final assembly steps, such as applying the substrate and case as discussed above) to a second feeding conveyor for the purpose of further processing in a separate assembly line.
Claim 21: It is noted that the second feeding conveyor as claimed is structured substantially identically to the first. Given that Ampolini (as modified by Regner) would already have at least one assembly line utilizing this type of conveyor as discussed above, it would have been obvious to one of ordinary skill to have implemented the same type of conveyor in another assembly line for the sake of simplicity, consistency, and/or convenience, for example.

Claims 1, 3-6, 10, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Collett et al. (U.S. PGPub 2017/0311644) in view of Ampolini et al. and Regner et al.
Claim 1: A manufacturing machine (402) for the production of disposable (paragraph 102) cartridges (300) for electronic cigarettes provided with a base (302); a support body (308), which is coupled to the base and is provided with a number of electrodes (320a/b) suited to be electrically connected to the base; a heating member (310), which is electrically connected to the electrodes (paragraph 149) and a substrate (312) impregnated with a liquid substance (paragraph 111), which surrounds the heating member so that, when in use, the heat generated by the heating member warms the substrate causing a slow volatilization of the liquid substance (paragraph 98); the manufacturing machine (15) comprises: a first feeding conveyor (various conveyors shown, see Fig. 5 and paragraph 190), which feeds the semi-finished disposable cartridges (base 302 and any component assembled thereto at a given point) along a first forming path (one or more tracks 504 - paragraph 133); a number of operating stations (cells 502 as well as implicit stations within each cell where various assembly operations are performed, e.g. paragraphs 147-153), which are arranged along the first forming path (generally outlined in Fig. 5); wherein the operating stations are designed to alternatively carry out the supplying of a corresponding component of the semi-finished disposable cartridges carried by the first feeding conveyor or to carry out a processing of the components of the semi-finished disposable cartridges (e.g. paragraphs 147-153); the manufacturing machine is characterized in that the first feeding conveyor comprises a first annular guide (several annular or looped-shaped conveyors are shown), which is arranged in a fixed position along the first forming path and a number of carriages (506) designed to house the semi-finished disposable cartridges.
Although various conveyor types are contemplated, Collett does not disclose a number of slides, each of which is coupled to a respective carriage and is coupled to the first annular guide so as to freely slide along the first annular guide independently of the other slides; and a linear electric motor, which comprises a stator, which is arranged in a fixed position along the first annular guide, and a number of movable sliders, wherein each movable slider is electro-magnetically coupled to the stator so as to receive a driving force from the stator and is rigidly connected to a respective slide. However, Ampolini teaches a machine for assembling cartridges for electronic cigarettes wherein a first feeding conveyor  a number of slides (generally the body of 600), each of which is coupled to a respective carriage (600) designed to house the semi-finished disposable cartridges (e.g. as shown in Fig. 6) and is coupled to the first guide so as to freely slide along the first guide independently of the other slides (implied at page 32, lines 30 - page 35, line 7); and a linear electric motor (magnetic propulsion), which comprises a stator (magnetic track 620), which is arranged in a fixed position along the first guide, and a number of movable sliders (magnets 622 on carriages 600), wherein each movable slider is electro-magnetically coupled to the stator so as to receive a driving force from the stator and is rigidly connected to a respective slide (page 33, lines 21-32). Because both Collett and Ampolini teach means for conveying carriages in a machine for producing electronic cigarettes, it would have been obvious to one of ordinary skill in the art to have substituted one for the other to have achieved the predictable result of conveying the carriages (MPEP 2143 I. B.).
Ampolini does not necessarily disclose that the guide is “annular” (i.e. closed in a loop on itself - see original specification, page 6, lines 28-29). However, Regner et al. teaches an automated manufacturing line using a linear electric motor (e.g. paragraph 13) wherein the guide is annular, i.e. closed in a loop on itself, specifically in an oval shape. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the guide of Ampolini in this manner in order to have allowed endless circulation and reuse of the slides (Regner - paragraph 37).
Claim 3: Referring to Collett, a number of operating stations are arranged beside one another and in sequence (generally implied by the disclosure of the order of operations and as shown schematically in Fig. 5). Regner further teaches placing a number of stations (e.g. 18, 23, 20) along a first straight portion of the first annular guide. It would have been obvious to one of ordinary skill to have placed the stations along the straight sections, for example since these represent the longest runs with ample space for stations and allow for a simple straight path for the slides.
Claim 4: Referring to Regner, the first forming path has an oval shape having two straight portions, which are opposite and parallel to one another (Figs. and paragraph 7). Collett further at least schematically shows numerous stations being arranged in a circuit along two parallel paths (Fig. 5). The examiner submits that it would have been obvious to one of ordinary skill to have simply arranged 
Claim 5: Collett further discloses a station for the insertion of the bases along the first forming path is obtained (paragraph 147), a station for supplying the support bodies provided with electrodes (paragraphs 108 and 147); and a station for coupling the bases to the respective support bodies (paragraph 147), which comprises a plurality of devices (ultrasonic welding) to weld the bases to the respective support bodies. The station insertion of the bases does not comprises a vibrating collecting container, which supplies, to the respective slide, the base provided with an axis that is oriented orthogonally relative to a feeding direction. However, Ampolini teaches (page 53, lines 3-7; Fig. 42) using uses a vibratory bowl feeder that supplies and orients bases upwardly (orthogonal to feeding/track direction). It would have been obvious to have included a vibrating collecting container as taught by Ampolini in the station for the insertion of the bases of Collett in order to have automatically supplied and properly oriented bases from bulk to the machine.
Claim 6: Collett implies a station for changing the orientation of the bases, which is arranged downstream of the station for the insertion of the bases (the base would logically be inserted prior to its orientation); and comprising a member (vision system), which is designed to rotate the bases around the axis until they assume the desired orientation (paragraph 147) based on of the signal transmitted by sensors designed to detect the orientation of the bases (implied by the use of a vision system performing the orientation in paragraph 147).
Claim 10: Collett further discloses that the disposable cartridge for electronic cigarettes is provided with an electronic circuit (306), which is housed inside the base; the machine comprises, downstream of the station for the insertion of the bases (implied by the work flow), a station for supplying the electronic circuits and for inserting them into the base (paragraphs 147, 187). The circuits are not necessarily fed by a continuous belt wound in a spool. However, Ampolini teaches a similar station (504) for supplying the electronic circuits fed by a continuous belt wound in a spool (708 - Fig. 9; page 35, lines 10-15) and for inserting them into the base (page 35, lines 8-10). It would have been obvious to one of 
Claim 20: Collett further discloses a second feeding conveyor (several conveyors are shown in Fig. 5), which feeds the disposable cartridges along a second forming path (associated with a respective conveyor) and a number of third operating stations (numerous stations associated with the additional conveyors) arranged along the second forming path; wherein the second feeding conveyor receives the disposable cartridges from the forming unit and transfers them to an output conveyor. It is noted that since “forming unit” lacks antecedence and claim 20 depends from claim 1, it may be any arbitrary unit after which a second conveyor is positioned. Alternatively, if the forming unit refers to the stations for applying the heating member and substrate, for example, any conveyors following cell 5 may read on the second conveyor.
Claim 21: It is noted that the second feeding conveyor as claimed is structured substantially identically to the first. Given that Collett (as modified by Ampolini and Regner) would already have at least one assembly line utilizing this type of conveyor as discussed above, it would have been obvious to one of ordinary skill to have implemented the same type of conveyor in another assembly line for the sake of simplicity, consistency, and/or convenience, for example. 
Claim 22: Referring to Collett, each disposable cartridge comprises a cylindrical case (312), which is internally hollow (implied at paragraph 110) and has a lower end that is coupled to the base (Id.); along the second feeding conveyor, a station for welding the case of each disposable cartridge to the respective base (paragraph 152), a station for controlling and checking each disposable cartridge (paragraphs 153-154), and a station for discarding defective disposable cartridges are obtained (Id.).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Collett et al., Ampolini, and Regner et al. as applied to claim 1 above, and further in view of Boldrini et al.
Claim 2: Each carriage is provided with members controlled by means of an actuation system (e.g. 614), which define a seat (e.g. 610) to house the components of the semi-finished disposable cartridge and are designed to hold the respective semi-finished disposable cartridge in the movement between an operating station and the other (paragraph 160). The members are not cam-actuated. However, Boldrini teaches that component clamp may be actuated by a cam actuation system (paragraph .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Collett et al., Ampolini, and Regner et al. as applied to claim 5 above, and further in view of Guenther, Jr. et al. (U.S. PGPub 2016/0338408).
Claim 9: Collett further discloses that the disposable cartridge for electronic cigarettes is provided with an electronic circuit (306), which is housed inside the base; and the machine comprises, downstream of the station for the insertion of the bases (implied by the work flow), a station for supplying the electronic circuits and for inserting them into the base (paragraphs 147, 187). The station does not necessarily comprise a pick-and-place positioning system, which picks up the electronic circuits from a conveyor and transfers them into the bases. However, Guenther teaches a station for supplying electronic circuits comprising a pick-and-place positioning system (1054), which picks up the electronic circuits from a conveyor (1004) and transfers them into the bases (paragraph 257). It would have been obvious to one of ordinary skill in the art to have implemented a pick-and-place system in order to have provided individual control circuits from a bulk supply.
Claims 11-13, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Collett et al., Ampolini, and Regner et al. as applied to claim 5 above, and further in view of Boldrini et al.
Claim 11: Collette, Ampolini, and Regner et al. teach a machine substantially as claimed except for the forming unit as claimed. However, Boldrini et al. teaches a machine for producing cartridges for electronic cigarettes comprising a forming unit (Figs. 22-28, comprising stations S7-S9), which is arranged downstream of a first feeding conveyor (see Fig. 9) and comprises a first winding conveyor (e.g. 67 or 70), which is formed as a drum (paragraph 79) rotating around a rotation axis (68) and supports a plurality of seats (69), which are designed to receive the semi-finished disposable cartridges from the first feeding conveyor (Id.); wherein, in the area of the first winding conveyor, a number of second operating stations  are obtained, which are designed to alternatively carry out the supplying of a corresponding component of the semi-finished disposable cartridges or to carry out a processing of the components of 
Claim 12: Referring to Boldrini et al., the forming unit comprises a plurality of winding conveyors (e.g. 67, 70) which are formed as drums (paragraphs 79, 80) rotating around respective rotation axes (68, 71) that are parallel to one another; wherein the second operating stations (e.g. s7-s9) are arranged in the area of said plurality of winding conveyors (18). As noted above, it would have been obvious to have provided the drum-type conveyors since they may allow for a high hourly productivity.
Claim 13: Referring to Collett et al., the heating member (310) comprises a wick (324) of electrically insulating material (non-limiting as it refers to the material or article worked upon - MPEP 2115) bent in a "U" shape (Fig. 3) and a thermistor (326) consisting of a wire spirally wound around the U-shaped wick (paragraph 113) and electrically connected to the electrodes (paragraph 115); a station for coupling the heating member to the semi-finished disposable cartridge (paragraph 149), and a station for bending the heating member in a "U" shape (paragraph 151), which is arranged downstream of the station for coupling the heating member to the semi-finished disposable cartridge (implied by the disclosed work flow). This may be arbitrarily considered to be part of the same “forming station”.
Claim 18: Collett further discloses a station for supplying and applying the substrates (paragraph 152), which receives the semi-finished disposable cartridges from the station for coupling the heating member to the semi-finished disposable cartridge (i.e. it is downstream); and a device for supplying the substrates, which is designed to supply a rectangular and initially flat substrate (312 - Fig. 33) so that the insertion of the semi-finished disposable cartridge (300) into a holding head (580’) allows the substrate to be intercepted and bent, thus assuming a tubular shape around the semi-finished disposable cartridge (Figs 35). Further referring to Boldrini with regard to the forming unit drum configuration in particular, the station for supplying and applying the substrates (Figs. 22-28) comprises a second feeding conveyor (67), which is provided with a plurality of holding heads (69), which are designed to contain a respective semi-finished disposable cartridge; and a device (74) for supplying the substrates, which is designed to place a rectangular and initially flat substrate (14) in front of each holding head (paragraphs 82-83). It would have 
Claim 19: Collett further discloses that each disposable cartridge comprises a cylindrical case (314), which is internally hollow (implied at paragraph 110) and has a lower end that is coupled to the base (Id.); wherein the machine comprises a station for supplying and applying the cases (paragraph 152), which receives the semi-finished disposable cartridges from the station for supplying and applying the substrates. Further referring to Boldrini with regard to the forming unit drum configuration in particular, the forming unit comprises a third feeding conveyor (70), which is provided with a plurality of seats (72) designed to hold the case (5), into which the respective semi-finished disposable cartridge is fed in an axial manner (paragraphs 80, 87; Figs. 22-25). It would have been obvious to one of ordinary skill to have configured the station for supplying and applying the cases as the drum-style forming unit of Boldrini since it allows for high hourly productivity as noted above.

Allowable Subject Matter
Claims 7, 8, and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 7, the prior art generally fails to disclose or teach a station for supplying the signal electrodes and inserting the same into the base, wherein a plurality of channels supply a mass of signal electrodes to a conveyor belt from which are transferred into the bases. For example, Boldrini Appears to have one channel (42), which does not supply electrodes to a conveyor belt (i.e. a conveyor belt different from the main one). Instead, it uses grippers (40) to push electrodes directly from the strip to the bases.
Regarding claim 14, interpreting the “first winding conveyor” as a drum-type conveyor as suggested in claim 11, the prior art does not disclose or teach a station for supplying a semi-finished disposable cartridge, which is axially transferred from the first feeding conveyor into a first seat of a first .
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Matthew P Travers/Primary Examiner, Art Unit 3726